Samuel Adams plaint. agt John Bennet Defendt in an action of the case for the Summe of One hundred pounds mony being the Forfiture of a bond for not paying the Summe of thirty Four pounds ten Shillings according to the award & determination of three men mutually chosen between them wth all other just damages according to attachmt datd 29° 1st m° 76. . . . The Jury . . . founde for the plaint, the Forfiture of the bond One hundred pounds mony & costs of Court The Defendant appeald from this judgemt unto the next Court of Assistants & himselfe principall in £.200. & Wm Bartholmew & Experience Willis Sureties in £:100. apeice bound themselves respectiuely in the Summes aforesaide ... on condition the sd John Bennet should prosecute his appeale . . .
[Various papers of no great importance are in S. F. 1438; see Records of Court of Assistants, i. 69.]